Case: 22-1420    Document: 40     Page: 1    Filed: 07/08/2022




         NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  KEVIN P. CORRELL,
                   Plaintiff-Appellant

                             v.

  KATHERINE K. VIDAL, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
              Defendant-Appellee
            ______________________

                        2022-1420
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:21-cv-00898-AJT-IDD,
 Judge Anthony J. Trenga.
                   ______________________

                   Decided: July 8, 2022
                  ______________________

    KEVIN P. CORRELL, North Kinstown, RI, pro se.

     DENNIS BARGHAAN, JR., Civil Division, Office of the
 United States Attorney for the Eastern District of Virginia,
 United States Department of Justice, Alexandria, VA, for
 defendant-appellee. Also represented by JESSICA D. ABER;
 ROBIN CRABB, THOMAS W. KRAUSE, Office of the Solicitor,
Case: 22-1420     Document: 40     Page: 2    Filed: 07/08/2022




 2                                           CORRELL   v. VIDAL


 United States Patent and Trademark Office, Alexandria,
 VA.
                 ______________________

     Before MOORE, Chief Judge, PROST and HUGHES, Circuit
                           Judges.
 PER CURIAM.
     Kevin Correll appeals an order of the U.S. District
 Court for the Eastern District of Virginia denying his re-
 quest to preliminarily enjoin his suspension from practice
 before the U.S. Patent and Trademark Office (“PTO”). For
 the reasons set forth below, we affirm.
                        BACKGROUND
                               I
      The PTO has authority to establish regulations “gov-
 ern[ing] the recognition and conduct of agents, attorneys,
 or other persons representing applicants or other parties
 before the Office,” 35 U.S.C. § 2(b)(2)(D), and the PTO Di-
 rector may “suspend or exclude . . . from further practice
 before the [PTO] any person, agent, or attorney . . . who
 does not comply with” those regulations, id. § 32. Pursuant
 to this statutory scheme, the PTO has promulgated two
 sets of rules governing the conduct of individuals practicing
 before the agency: (1) the “Code of Professional Responsi-
 bility,” 37 C.F.R. §§ 10.10–10.112, which applies to conduct
 occurring before May 3, 2013, and (2) the “Rules of Profes-
 sional Conduct,” id. §§ 11.101–11.901, which apply to con-
 duct occurring on or after that date. Pursuant to these
 rules, a “practitioner who is a former or current Federal
 Government employee” may not “engage in any conduct
 which is contrary to applicable Federal ethics law, includ-
 ing conflict of interest statutes.” Id. § 11.111; see also id.
 § 10.10(d) (2002) (“Practice before the Office by Govern-
 ment employees is subject to any applicable conflict of in-
 terest laws . . . .”).
Case: 22-1420           Document: 40   Page: 3   Filed: 07/08/2022




 CORRELL     v. VIDAL                                            3


     Congress has passed two statutory provisions dealing
 with conflicts of interest for federal government employees.
 The first, 18 U.S.C. § 203, prohibits federal employees
 from, among other things, receiving
        any compensation for any representational ser-
        vices, as agent or attorney or otherwise, . . . in re-
        lation to any proceeding, application, request for a
        ruling or other determination, contract, claim, con-
        troversy, charge, accusation, arrest, or other par-
        ticular matter in which the United States is a party
        or has a direct and substantial interest, before any
        department, agency, court, court-martial, officer,
        or any civil, military, or naval commission.
 § 203(a)(1). The second, 18 U.S.C. § 205, prohibits federal
 employees from “act[ing] as agent or attorney for anyone
 before any department, agency, court, court-martial, of-
 ficer, or civil, military, or naval commission in connection
 with any covered matter in which the United States is a
 party or has a direct and substantial interest.” § 205(a)(2).
 A “covered action” includes “any judicial or other proceed-
 ing, application, request for a ruling or other determination
 . . . or other particular matter.” Id. § 205(h).
                                  II
     Mr. Correll has been a registered patent attorney since
 September 12, 2000. S. App’x 1 41. In September 2002,
 Mr. Correll became an electrical engineer for the U.S. De-
 partment of the Navy at the Naval Undersea Warfare Cen-
 ter of the Naval Sea Systems Command in Newport, Rhode
 Island. S. App’x 42, 44. At approximately the same time,
 Mr. Correll started a private law firm in Rhode Island and
 named it “K.P. Correll and Associates.” S. App’x 45. The
 firm provides legal services related to patent and



        1   “S. App’x” refers to Appellee’s supplemental appen-
 dix.
Case: 22-1420    Document: 40      Page: 4    Filed: 07/08/2022




 4                                           CORRELL   v. VIDAL


 trademark matters, including acquisition of patents and
 federal trademark registrations. S. App’x 46–47.
      Acting through his firm, Mr. Correll represented pri-
 vate clients, for pay, at the PTO while a Navy employee,
 filing or prosecuting 211 patent applications and 80 trade-
 mark registration applications between 2002 and Octo-
 ber 25, 2017. S. App’x 130, 132. He did this despite
 receiving a reminder, as part of a PTO-distributed practi-
 tioner survey in 2003, that federal employees may not rep-
 resent private clients at the PTO. S. App’x 199. Mr. Correll
 did not resign from federal employment until Septem-
 ber 2018.
      The PTO’s Office of Enrollment and Discipline (“OED”)
 received notice of Mr. Correll’s activity in 2016 and opened
 an investigation on February 9, 2017. S. App’x 169. At the
 conclusion of the investigation, the OED filed a disciplinary
 complaint against Mr. Correll, alleging that he had vio-
 lated the PTO’s rules by representing private clients before
 the PTO while working as a federal government employee
 in violation of federal conflict-of-interest statutes.
 S. App’x 11–40. Mr. Correll’s answer admitted the mate-
 rial factual allegations in the complaint. S. App’x 41–68.
 On September 28, 2018, the Administrative Law Judge
 (“ALJ”) 2 granted partial summary judgment, concluding
 that Mr. Correll’s conduct violated the PTO’s rules and re-
 jecting Mr. Correll’s argument that applying the conflict-
 of-interest statutes to his representation of private clients
 before the PTO violated his First Amendment rights.
 S. App’x 69–79, 94–96. Then, after an oral hearing, the




     2   Independent hearing officers outside the immedi-
 ate supervision of the PTO, typically ALJs from other agen-
 cies, oversee PTO disciplinary proceedings. See 35 U.S.C.
 § 32; 37 C.F.R. § 11.39. Here, the presiding ALJ came from
 the Environmental Protection Agency. See S. App’x 2.
Case: 22-1420         Document: 40   Page: 5   Filed: 07/08/2022




 CORRELL   v. VIDAL                                           5


 ALJ concluded that Mr. Correll should be suspended from
 practice before the PTO for 60 months. S. App’x 173.
      Mr. Correll appealed the ALJ’s initial decision to the
 PTO Director and reiterated his First Amendment argu-
 ments. On February 4, 2021, the Director affirmed the
 ALJ’s decision in full. S. App’x 163–187. Mr. Correll then
 sought judicial review of the PTO’s final order of discipline
 in district court pursuant to 35 U.S.C. § 32. Together with
 his petition, Mr. Correll sought a preliminary injunction
 staying his suspension pending resolution of the action.
 The district court declined to issue the injunction, finding
 that Mr. Correll was unlikely to succeed in showing that
 the suspension violated his First Amendment rights be-
 cause it satisfied the balancing test that the Supreme
 Court set forth in Pickering v. Board of Education, 391 U.S.
 563 (1968). Specifically, the district court noted that
 Mr. Correll remained “free to speak on patent and trade-
 mark matters . . . in speeches, written blogs, and even rep-
 resenting private clients at the state and local level,” so the
 government’s compelling interest in avoiding even the ap-
 pearance of impropriety outweighed the minimal burden
 on Mr. Correll’s speech that the suspension imposed.
 S. App’x 4. The district court also concluded that Mr. Cor-
 rell was unlikely to succeed on a statute-of-limitations de-
 fense because the PTO instituted disciplinary proceedings
 within one year of learning of his misconduct, satisfying
 35 U.S.C. § 32.
     Mr. Correll appeals. We have jurisdiction under
 28 U.S.C. §§ 1292(c)(1) and 1295(a)(1). See Wyden v.
 Comm’r of Pats. & Trademarks, 807 F.2d 934, 937 (Fed.
 Cir. 1986) (en banc); accord Polidi v. Matal, 709 F. App’x
 1016, 1018 (Fed. Cir. 2017) (nonprecedential).
                            DISCUSSION
     We review the denial of a preliminary injunction for an
 abuse of discretion. Proctor & Gamble Co. v. Kraft Foods
 Glob., Inc., 549 F.3d 842, 845 (Fed. Cir. 2008). “A district
 court would necessarily abuse its discretion if it based its
Case: 22-1420     Document: 40     Page: 6    Filed: 07/08/2022




 6                                           CORRELL   v. VIDAL


 ruling on an erroneous view of the law or on a clearly erro-
 neous assessment of the evidence.” Highmark Inc. v. All-
 care Health Mgmt. Sys., Inc., 572 U.S. 559, 563 n.2 (2014).
      Mr. Correll advances three arguments on appeal: first,
 he argues that neither the district court nor the PTO iden-
 tified the Ridpath factors in their Pickering balancing and
 that, had either considered those factors, the outcome
 would have been different; second, he says that the federal
 conflict-of-interest statutes do not apply to his conduct; and
 third, he submits that the PTO violated his due process
 rights by failing to appreciate the differing statutes of lim-
 itations for trademark and patent matters.
     The Administrative Procedure Act (“APA”) governs ju-
 dicial review of a PTO disciplinary action. Bender v.
 Dudas, 490 F.3d 1361, 1365–66 (Fed. Cir. 2007). Pursuant
 to 5 U.S.C. § 706, a disciplinary action will be upheld un-
 less it is “arbitrary, capricious, an abuse of discretion, or
 otherwise not in accordance with law.” Id. We review a
 district court’s decision in an action brought pursuant to
 35 U.S.C. § 32 de novo, “reapplying the standard” that the
 district court applied under the APA. Sheinbein v. Dudas,
 465 F.3d 493, 495 (Fed. Cir. 2006).
     Because resolution of Mr. Correll’s second argument in
 his favor would obviate the need to consider his First
 Amendment claim, we address that first. We conclude,
 however, that none of Mr. Correll’s arguments have merit.
                               I
     We turn first to Mr. Correll’s argument that the federal
 conflict-of-interest statutes do not apply to his conduct.
 Specifically, Mr. Correll submits that Van Ee v. EPA,
 202 F.3d 296 (D.C. Cir. 2000), concluded that 18 U.S.C.
 § 205 is narrower than the interpretation that the PTO and
 the district court applied when sanctioning him.
     Mr. Correll misreads Van Ee. That case considered
 only a narrow issue: “whether Congress intended § 205 to
 prohibit . . . a career federal employee from presenting the
Case: 22-1420         Document: 40   Page: 7   Filed: 07/08/2022




 CORRELL   v. VIDAL                                          7


 views of citizens’ groups of which the employee is a mem-
 ber, without receiving compensation, in response to re-
 quests for public comment on proposed land-use plans
 issued by federal agencies other than the employing
 agency.” 202 F.3d at 301 (emphasis added). Mr. Correll’s
 conduct bears no resemblance to the employee’s in Van Ee.
 Indeed, the D.C. Circuit’s analysis embraces an interpreta-
 tion of § 205 that would plainly encompass Mr. Correll’s
 conduct. Looking to the text of the statute, the court con-
 cluded that
     the limiting principle guiding Congress with re-
     spect to § 205 is that it is to apply only to matters
     in which the governmental decision at stake is fo-
     cused on conferring a benefit, imposing a sanction,
     or otherwise having a discernable effect on the fi-
     nancial or similarly concrete interests of discrete
     and identifiable persons or entities. These are sit-
     uations in which a federal employee, acting as a
     private party’s agent or attorney, could be perceived
     as having divided loyalty and as using his or her
     office or inside information to corrupt the govern-
     ment’s decisionmaking process.
 Id. at 303 (emphasis added). Applying for a patent or a
 trademark registration seeks a result on behalf of an iden-
 tified person or entity that confers a benefit on that person
 or entity, meaning Mr. Correll’s conduct falls squarely
 within the D.C. Circuit’s view of § 205’s coverage. In fact,
 patent applications were a specific example of what the
 D.C. Circuit thought § 205 might cover. See id. (“[T]he con-
 flicting interests at which § 205 is aimed could equally be
 present, for example, were a federal employee to represent
 a private party in its uncontested application for a broad-
 cast license, patent, or other valuable benefit.” (emphasis
 added)).
     Nonetheless, Mr. Correll argues that Van Ee supports
 his position because it holds that § 205 applies to matters
 in which a federal employee’s representational assistance
Case: 22-1420     Document: 40      Page: 8   Filed: 07/08/2022




 8                                            CORRELL   v. VIDAL


 could potentially distort the government’s process.
 Mr. Correll says that this matters because the Director
 failed to show that Mr. Correll’s conduct satisfied that
 standard. See Informal Appellant Br. 17 (citing Van Ee,
 202 F.3d at 310). But Van Ee does not require the govern-
 ment to make a factual showing that Mr. Correll’s conduct,
 specifically, did or potentially could distort the govern-
 ment’s process. The D.C. Circuit was interpreting the
 scope of § 205, not articulating a standard that the govern-
 ment must meet in a particular case. See Van Ee, 202 F.3d
 at 310. That the D.C. Circuit thought patent applications
 would fall under § 205’s ambit confirms the Director’s and
 the district court’s views of the law.
     We therefore reject Mr. Correll’s contention that the
 federal conflict-of-interest statutes do not apply to his con-
 duct.
                               II
      We turn next to Mr. Correll’s primary argument: that
 his suspension violates his freedom-of-speech and freedom-
 of-association rights under the First Amendment. Mr. Cor-
 rell submits that the factors the Fourth Circuit outlined in
 Ridpath v. Board of Governors Marshall University,
 447 F.3d 292 (4th Cir. 2006), show that the Pickering bal-
 ancing test supports his claim. We disagree.
     The Fourth Circuit has outlined “nine non-exhaustive
 factors that the Supreme Court has considered significant”
 to the Pickering balancing test. See Lawson v. Gault,
 828 F.3d 239, 252 (4th Cir. 2016) (citing Ridpath, 447 F.3d
 at 317). Though we are not bound by Fourth Circuit law,
 we agree that the factors reflect Supreme Court precedent
 and, thus, can be helpful in performing a Pickering balanc-
 ing test. These factors ask whether the public employee’s
 speech (1) impaired the maintenance of discipline by super-
 visors; (2) impaired harmony among coworkers; (3) dam-
 aged close personal relationships; (4) impeded the
 performance of the public employee’s duties; (5) interfered
 with the operation of the institution; (6) undermined the
Case: 22-1420         Document: 40   Page: 9   Filed: 07/08/2022




 CORRELL   v. VIDAL                                          9


 mission of the institution; (7) was communicated to the
 public or to coworkers in private; (8) conflicted with the re-
 sponsibilities of the employee within the institution; and
 (9) abused the authority and the public accountability that
 the employee’s role entailed. See id. Mr. Correll submits
 that the district court and the PTO should have considered
 these factors, concluded that none of them favor the gov-
 ernment, and ruled in his favor. That argument fails for at
 least two reasons. First, the factors are not dispositive of
 the inquiry; rather, they are “pertinent considerations” to
 the Pickering analysis. See Rankin v. McPherson, 483 U.S.
 378, 388 (1987). The court must still conduct the balanc-
 ing, as the district court did here. Second, Mr. Correll does
 not persuasively argue that none of the Ridpath factors
 support the government; instead, based on the logic in
 Van Ee already discussed above, Mr. Correll’s conduct im-
 plicates at least factors (5), (6), and (9).
     We agree with the district court that the government’s
 interest in avoiding even the appearance of impropriety
 outweighs the burden that Mr. Correll’s suspension has on
 his rights. The district court correctly noted that the bur-
 den on Mr. Correll’s rights is minimal: he remains free to
 comment on intellectual property matters in any capacity
 other than representing paying clients before the PTO. Cf.
 Holder v. Humanitarian Law Project, 561 U.S. 1, 25–26
 (2010) (upholding statute banning advocacy on behalf of
 foreign terrorist organizations and observing that “the
 statute is carefully drawn to cover only a narrow category
 of speech to, under the direction of, or in coordination with
 foreign groups”). Meanwhile, the government’s interest in
 patent and trademark applications is, as the district court
 observed, direct and substantial. See Kearney & Trecker
 Corp. v. Giddings & Lewis, Inc., 452 F.2d 579, 591 (7th Cir.
 1971). We see no abuse of discretion in the district court’s
 Pickering balancing and its conclusion that Mr. Correll is
 unlikely to show that the PTO has violated his rights by
 suspending him for violating its rules.
Case: 22-1420    Document: 40       Page: 10    Filed: 07/08/2022




 10                                            CORRELL   v. VIDAL


     Even without Pickering balancing, however, it is ap-
 parent that Mr. Correll’s suspension does not violate his
 First Amendment rights. Mr. Correll agreed to comply
 with the conflict-of-interest statutes when he registered to
 practice before the PTO by signing an “Oath or Affirma-
 tion” in which he promised to “observe the laws and rules
 of practice of the [PTO].” Among those rules was a prohi-
 bition on federal employees representing private clients.
 37 C.F.R. § 10.10(d) (2000); see also 18 U.S.C. §§ 203, 205.
 Attorneys regularly and voluntarily waive certain free
 speech rights as part of their duties, and the Supreme
 Court has acknowledged this practice. See Gentile v. State
 Bar of Nev., 501 U.S. 1030, 1071 (1991) (“It is unquestion-
 able that in the courtroom itself, during a judicial proceed-
 ing, whatever right to ‘free speech’ an attorney has is
 extremely circumscribed.”). So even if Mr. Correll were cor-
 rect that his suspension otherwise violated his rights, the
 First Amendment does not excuse him from obligations
 willingly undertaken, nor does it forbid the PTO’s disci-
 pline. See id. at 1081.
     We therefore reject Mr. Correll’s First Amendment
 challenge to the PTO’s disciplinary action.
                              III
      Mr. Correll’s third and final argument is that the dis-
 trict court erred in permitting the PTO to apply the statute
 of limitations set forth in 35 U.S.C. § 32 to trademark mat-
 ters. In Mr. Correll’s view, § 32 is limited to patent matters
 before the PTO, and a different statute—28 U.S.C.
 § 2462—governs non-patent-matter claims. The crux of
 Mr. Correll’s argument is that 5 U.S.C. § 500(e) limits
 35 U.S.C. § 32 to patent matters.
     Section 500 governs administrative practice and per-
 mits any “individual who is a member in good standing of
 the bar of the highest court of a State” to “represent a per-
 son before an agency.” § 500(b). It also permits any “indi-
 vidual who is duly qualified to practice as a certified public
 accountant in a State” to “represent a person before the
Case: 22-1420     Document: 40     Page: 11    Filed: 07/08/2022




 CORRELL   v. VIDAL                                         11


 Internal Revenue Service.” § 500(c). But these provisions
 of § 500 “do not apply to practice before the [PTO] with re-
 spect to patent matters that continue to be covered by chap-
 ter 3 (sections 31–33) of title 35.” § 500(e). By its plain
 terms, then, § 500(e) preserves the PTO’s ability to set its
 own rules on eligibility to practice before it with respect to
 patent matters. Nothing in § 500(e) limits 35 U.S.C. § 32,
 which applies to “practice before the [PTO]” generally, not
 just to patent matters. Mr. Correll’s statute-of-limitations
 argument is meritless. 3
                         CONCLUSION
     We have considered Mr. Correll’s remaining argu-
 ments but find them unpersuasive. We therefore affirm
 the district court’s denial of a preliminary injunction.
                         AFFIRMED
                            COSTS
 No costs.




     3    Mr. Correll assumes that the statute-of-limitations
 clock started when he first violated the PTO’s rules and
 that his continuous conduct constitutes a single violation.
 An alternative view is that each application Mr. Correll
 filed is a separate violation with its own starting point for
 the statute-of-limitations clock, in which case it would not
 matter whether separate limitations periods apply to pa-
 tent and trademark matters because Mr. Correll’s conduct
 continued until 2017, well within either period. But nei-
 ther party briefed this issue, and we need not decide it be-
 cause 35 U.S.C. § 32 applies to trademark matters anyway.